—In a family *241offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Suffolk County (McElligott, J.), entered December 22, 1997, which, after a hearing, dismissed his petition for an order of protection against the respondent.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed the petition for an order of protection upon its determination that the petitioner had failed to establish by a preponderance of the evidence that the respondent committed acts constituting a cognizable family offense (see, Family Ct Act §§ 812, 832; Matter of Ross v Ross, 152 AD2d 580). The determination of whether the respondent committed such acts was a disputed factual issue for the Family Court to resolve. As the trier of fact, its determination regarding the credibility of the witnesses is entitled to great weight (see, Matter of Campbell v Desir, 251 AD2d 402; Matter of Platsky v Platsky, 237 AD2d 610).
The petitioner’s remaining contentions are without merit. Bracken, J. P., S. Miller, Thompson and Friedmann, JJ., concur.